 In the Matter of RICHARD WARRENandDISTRICT 50, UNITED MINEWORKERS OF AMERICACase No. 17-B-1182.-Decided March 7, 1946Mr. Richard Warren,of Rifle, Colo., for the Company.Messrs. Fred K. He f f erlyandFrank N. Price,of Denver, Colo.,for the Union.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by District 50, United Mine Workersof America, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofRichardWarren, Rifle, Colorado, herein called the Company,' theNational Labor Relations Board provided for an appropriate hearingupon due notice before Howard W. Kleeb, Trial Examiner. Thehearing was held at Rifle, Colorado, on October 12, 1945. The Com-pany and the Union appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.TILE BUSINESS OF THE COMPANYRichardWarren, a sole proprietor of a trucking business, withhis principal place of business at Rifle, Colorado, is engaged in haul-1The nameof the Companyappears asamended at the hearing66 N. L. R. B., No. 49.376 RICHARD WARREN377ing ore and coal for the United States Vanadium Corporation.Allthis hauling is done within the State of Colorado. In connectionwith its business the Company operates 7 motor trucks.The Com-pany does not have its own Public Utilities Commission permit fromthe State of Colorado, but avails itself of the permit of the UnitedStates Vanadium Corporation by leasing its trucks to the corporationwithout monetary consideration. It is the function of the Companyto haul ore, after it has been mined, from the United States VanadiumCorporation mine at Rifle, Colorado, a distance of about 15 miles,to a United States Vanadium mill, where it is processed and sackedfor shipment. It also hauls coal, in behalf of the corporation, fromthe mines, of coal operators in the vicinity to the same mill for usein the processing operations.All the processed ore is shipped outof the State by the Corporation. Between January and June 1945,the Company transported 20,873 tons of vanadium ore and 4,898tons of coal to the mill.It is apparent from the foregoing facts that the services renderedby the Company to the corporation, which is itself engaged in inter-state commerce,2 form an integrated and coordinated part of theCompany's production effort and, as such, are so closely associatedand connected with the flow of interstate commerce as to be entitledto the protection of the Act.We find, contrary to the contention of the Company, that it isengaged in commerce within the meaning of the Act.II.THE QRGANIZATIONINVOLVEDDistrict 50, United Mine Workers of America,is a labor organiza-tion, admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of its truck drivers andmechanics until the Union has been certified by the Board in anappropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate .31 SeeMatter of United States Vanadium Corporation,22-R-368;Matter of UnitedStates Vanadium Corporation,22-C-575;Matter of United States Vanadium Corpora-tion,17-C-1095.s The Field Examiner reportedthat the Unionsubmitted five cards and that four ofthese cards bore the names of employees listed on the Company's pay roll of August1, 1945.There areapproximatelyfouremployees in the appropriate unit 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find thata question affecting commerce has arisen concerningthe representation of employeesof the Company, within themeaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties,that all truck drivers and mechanics of the Company, excludingworking foremen, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Union requested that the Board use the Company's pay rollcurrent at the time of the hearing to determine eligibility of employeesto vote in the election.The Company urges that the Board's usualpractice be followed.Inasmuch as no sufficient reason appears fordeparting from our usual practice, we shall deny the Union's request.Accordingly, we shall direct that the question concerning representa-tion which has arisen be resolved by an election by secret ballotamong' the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertainrepresenta-tives for the purposes of collective bargaining with Richard Warren,Rifle;Colorado, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Seventeenth Region, acting in this matteras agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among employeesin the unit found appropriate in Section IV, above, who were em- RICHARD WARREN379ployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by District 50, United Mine Workers of America, for thepurposes of collective bargaining.